Desmond, J.
(concurring). This appeal should be dismissed, but I concur for affirmance, since the result of affirmance and dismissal is the same. Defendant has no standing here since, not only by his plea of guilty but by his every act and utterance, he knowingly, deliberately and in his owm interest waived all of the objections he now asserts. He surrendered himself to the police, he made a free, frank, sworn confession and he was fully informed by the Judge as to his rights to counsel and to trial. Then, after full consideration and on the advice of his father and his clergyman, he pleaded guilty to the misdemeanor charge of violating section 43 of the Penal Law, and was given a suspended sentence.
No appeal lies from a criminal judgment entered on a plea of guilty unless the sentencing court lacked jurisdiction either of the subject matter of the crime adjudged, or of the person of the defendant. The City Judge of Corning has, by express statute, subject-matter jurisdiction over misdemeanors (see L. 1905, ch. 142, § 90). He acquired jurisdiction over the person of this defendant when the latter, by voluntarily appearing and pleading guilty, waived the filing of a written complaint or information. As was noted years ago (People v. Bell, 31 N. Y. Crim. Rep. 370), our Criminal Code nowhere says in so many words that a written information must be filed in misdemeanor cases (and there is nothing to that effect in the Corning City Court Act, supra). Perhaps that requirement may be inferred from such statutory language as that of section 699 of the Code of Criminal Procedure, mandating that “ the charge against the defendant must be distinctly read to him ’ ’. Certainly, there has developed in the decisions an assumption, which should not be rejected at this late day, that a defendant is entitled to be confronted with a written charge. However, it by no means follows that he cannot waive such a writing. People v. Carter (88 Hun 304, 306) held, in 1895, that a plea of guilty amounts to such a waiver, and that case has been frequently followed, and never overruled (see People v. Burns, 19 Misc. 680, 682; People v. Park, 92 Misc. 369, 376).
That such a waiver is valid can hardly be doubted. It is traditional New York law that a defendant may waive anything except the court’s jurisdiction over the subject matter of the crime, unless such a waiver is prohibited by the Constitution, or *42by a statute or by a strong public policy (Pierson v. People, 79 N. Y. 424, 429; People v. Rathbun, 21 Wend. 509, 542; People v. Wiechers, 179 N. Y. 459, 464; People ex rel. Prince v. Brophy, 273 N. Y. 90, 97). Even as to an indictment, the only reason a waiver thereof is not valid and effective is that the State Constitution (art. I, § 6) expressly deprives the court of jurisdiction over a felony unless there be an indictment found by a grand jury (People ex rel. Battista v. Christian, 249 N. Y. 314, 318, 319; see Commonwealth v. Dailey, 66 Mass. 80, 82, 83; Schick v. United States, 195 U. S. 65). There is, of course, no such constitutional or statutory bar to the waiver of an information, and, at least in cases like this one, no reason for setting up a public policy against it. It is hard to see why a defendant, by pleading guilty, may effectively waive the all-important rights of trial, confrontation of witnesses, etc., but cannot waive what would, in this case, be the merest formality, that is, the presentation to him of a formal written accusation. The purposes of such an information (see People v. Schultz, 301 N. Y. 495; People v. Belcher, 302 N. Y. 529, 534) are two: first, to inform defendant of the charge against him, a piece of information which this defendant obviously had; and second, to prevent him from being tried again for the same offense, a protection accomplished here by the filing with the court of defendant’s own detailed confession. If we are to obey the commands of sections 684 and 764 of the code that we disregard pure formalities and nonprejudicial omissions, we must, I think, let this judgment stand.
I pass over without discussion, as quite irrelevant, two groups of cases: first, those where the question was as to the sufficiency of the information to support a warrant of arrest (People v. Bertram, 302 N. Y. 526), and, second, those where the statement of facts in a written information did not allege a crime at all (People v. Grogan, 260 N. Y. 138). I omit, also, as unnecessary, any consideration of whether defendant’s written confession could be treated as the information here (it was not, apparently, so treated in the City Court). The only question here is as to whether this defendant could, and did, waive the filing of a written information. I think he could, and did.
The judgment should be affirmed.